12-183-cv
Guippone v. BH S&B Holdings LLC


                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT
                               ____________________

                                      August Term, 2012

          (Argued: November 15, 2012                 Decided: December 10, 2013)

                                    Docket No.  12‐183‐cv
                                    ____________________

MICHAEL GUIPPONE, INDIVIDUALLY AND ON BEHALF OF ALL 
OTHERS SIMILARLY SITUATED,

                                      Plaintiff‐Appellant,

                       v.

BH S&B HOLDINGS LLC, BHY S&B HoldCo, LLC, BAY HARBOUR
MANAGEMENT LC, BAY HARBOUR MASTER LTD, BH S&B INC., YORK
CAPITAL MANAGEMENT, L.P. AND YSOF S&B INVESTOR, LLC,1

                               Defendants‐Appellees.

____________________

Before: KEARSE, STRAUB, and POOLER, Circuit Judges.

      Appeal from decisions and orders of the United States District Court for

the Southern District of New York (McMahon, J.) dismissing plaintiff’s putative

      1
          The Clerk of the Court is directed to amend the caption as above.

                                                 1
class action claim brought against defendants for alleged violations of the Worker

Adjustment Retraining and Notification Act (“WARN”).  We hold that  (1) the

district court correctly determined the private equity defendants were investors,

not “single employers” with their subsidiary within the meaning of WARN, and

thus were properly dismissed; and (2) the district court erred in granting

summary judgment to BHY S&B HoldCo, LLC, which operated the entity

plaintiff worked for, because plaintiff raised a question of material fact as to

whether BHY S&B HoldCo, LLC was a single employer with BH S&B Holdings

LLC.

       Affirmed in part, vacated and remanded in part.

____________________

                          JACK A. RAISNER, Outten & Golden, LLP (Rene S.
                          Roupinian, on the brief), New York, N.Y., for Appellant
                          Michael Guippone.

                          OWEN CYRULNIK, Grais & Ellsworth LLP, New York,
                          N.Y., for Defendant‐Appellee BHY SBHoldCo LLC.

                          JUSTIN S. ANTONIPILLAI, Arnold & Porter, LLP
                          (Robert A. Stolworthy, Jr., on the brief), Washington D.C.,
                          for Defendants‐Appellees YSOF S&B Investor LLC and York
                          Capital Management, L.P.




                                          2
POOLER, Circuit Judge:

      Michael Guippone, individually and on behalf of all others similarly

situated, appeals from decisions and orders of the United States District Court for

the Southern District of New York (McMahon, J.) dismissing his putative class

action claim brought against defendants for alleged violations of the Worker

Adjustment Retraining and Notification Act (“WARN”).  We vacate the district

court’s grant of summary judgment to BHY S&B HoldCo, LLC (“HoldCo”),

entered December 15, 2011, because we find that there is a material question of

fact as to whether HoldCo was a single employer with its closely held subsidiary

within the meaning of WARN.  We affirm the district court’s dismissal of the

complaint against the remaining defendants for failure to state a claim, entered

May 18, 2010.

                                 BACKGROUND

      Unless otherwise indicated, the factual allegations are not in dispute. 

Guippone worked at Steve & Barry’s, a chain of retail apparel stores owned and

operated by Steve & Barry’s Industries, Inc. (“S&B Industries”).  S&B Industries

filed for protection from its creditors pursuant to Chapter 11 of the U.S.

Bankruptcy Code in July 2008.  One group of defendants in this action comprises


                                         3
investment firms Bay Harbour Management LC and its related entities Bay

Harbour Master Ltd. and BH S&B Inc. (together, “Bay Harbour”); and York

Capital Management L.P. and YSOF S&B Investor LLC (together, “York Capital”

or “York”).  Bay Harbour and York Capital created a series of interrelated entities

to purchase and manage Steve & Barry’s after it filed for bankruptcy protection. 

One of the entities, HoldCo, served as the holding company and sole managing

member of another entity, BH S&B Holdings LLC (“Holdings”).  Holdings was

funded with $70 million from Bay Harbour and York Capital, and an additional

$125 million in financing from Ableco Finance LLC (“Ableco”). Holdings

employed Guippone and the putative class members.  

      In August 2008, with approval from the United States Bankruptcy Court

for the Southern District of New York, Holdings bought Steve & Barry’s assets.

Holdings retained a number of Steve & Barry’s employees, including plaintiff

and the putative class members.   Holdings lacked a board of directors of its own.

Holdings’ senior management consisted of Andy Todd, president, and Gary

Sugarman, chief operating officer.  The HoldCo board hired the accounting firm

J.H. Cohn to act as Holdings’ chief financial officer in September, and in October

Hal Kahn was hired as Holdings’ chief executive officer.  Scott Sozio, a member


                                         4
of HoldCo’s board and a member of Bay Harbour, served as Holdings’ assistant

secretary.  Other HoldCo board members included: Luis Medeiros, a member of

York; Doug Teitelbaum, a member of Bay Harbour; and Jamie Dinan, a member

of York.  

      The parties dispute exactly when and why Holdings faced bankruptcy. 

Regardless, the record is clear that in mid‐October of 2008, lender Ableco

exercised its rights under its loan agreement and “swept” roughly $30 million

from  Holdings’ account.  On October 31, 2008, Medeiros wrote to Teitelbaum

and Sozio that “[w]e strongly believe that in the best interests of York and other

shareholders of Steve and Barry’s we put in place a liquidating plan

immediately.”  Holdings’ financial situation continued to deteriorate rapidly.  In

early November, Ableco informed HoldCo’s board that Ableco intended to call

the remainder of its loan, then issued a notice of default.  Kahn and Todd were

replaced as Holdings’ managers on November 7, 2008 by RAS Management

Advisors, LLC. (“RAS” or “RAS Management”).  Sozio testified that the decision

to hire RAS was made by the HoldCo board “to manage the wind‐down.”    

      On the same day Holdings hired RAS Management, the HoldCo Board

discussed the possibility that Holdings may have to retain bankruptcy counsel,


                                         5
lay off workers, and send affected workers WARN notices.  On November 10,

2008, the HoldCo board passed a resolution stating that:

            the management of [Holdings] ... informed the
            [HoldCo] Board that unforeseeable business
            circumstances, including but not limited to the impact
            on the general economy, and specifically on retail
            spending, of the largest stock market crash since the
            Great Depression, receipt of a notice of covenant default
            on November 6, 2008 from Holdings’ senior lenders
            under its existing loan facility, and recent unexpected
            deteriorations in the general condition of Holdings’
            business, have mandated immediate implementation of
            staff reduction by Holdings ....

The resolution continued:

           Resolved, that based on the facts presented by the
           management of Holdings and the advisors to Holdings
           and [HoldCo], the Board has determined in good faith
           that it is in the best interests of the Company to
           authorize Holdings to effectuate the Reduction in Force
           and to authorize Holdings to provide notice in respect
           of the Reduction in Force to each affected employee, as
           soon as reasonably practicable, in consideration of any
           potentially applicable U.S. federal, state or local laws.
      On November 19, 2008, at RAS’s request, the HoldCo board authorized

RAS to have Holdings file for protection from its creditors pursuant to Chapter

11 of the Bankruptcy Code.  That same day, Holdings filed for bankruptcy.  

Holdings began sending WARN notices and termination notices to employees on



                                        6
November 17, 2008, with more notices issued later that same month and in the

months following.  

      The day after his termination, Guippone filed a complaint seeking

damages on behalf of himself and others similarly situated.  Perhaps as a result of

that rush to the courthouse door, the district court described Guippone’s first

complaint as “a model of deficient pleading.”  Guippone v. BH S & B Holdings LLC,

681 F. Supp. 2d 442, 446 (S.D.N.Y. 2010) (“Guippone I”). Guippone’s complaint

was dismissed without prejudice as facially deficient.  See id. at 455.

      Guippone filed an amended complaint on January 26, 2010.  Defendants

brought two separate motions to dismiss, one on behalf of the Bay Harbour and

York Capital defendants and one on behalf of HoldCo.  The district court granted

the motion by the equity entities, finding that the amended complaint failed to

plead adequate facts to support its claim that the equity investors were

employers within the meaning of WARN.  See Guippone v. BH S & B Holdings LLC,

No. 09‐civ‐1029, 2010 WL 2077189, at * 7 (S.D.N.Y. May 18, 2010) (“Guippone II”). 

The district court denied HoldCo’s motion, finding plaintiffs pleaded sufficient

facts to allege that HoldCo disregarded Holdings’ corporate form and exercised

de facto control over the company sufficient to make HoldCo liable under


                                          7
WARN.  Id. at * 7‐8.  Claims brought by plaintiff against defendants Holdings

and BHY S & B Intermediate HoldCo were settled in October 2011.2  See Guippone

v. BH S & B Holdings, LLC, No. 09‐civ‐1029, 2011 WL 6288396, at *4 (S.D.N.Y. Dec.

15, 2011) (“Guippone III”).

      Following discovery, plaintiff and HoldCo made cross‐motions for

summary judgment.  The district court determined that plaintiff failed to raise a

triable question of fact that would allow a jury to find that HoldCo could be held

liable pursuant to WARN as a single employer with Holdings.  Guippone III, 2011

WL 6288396, at * 10.  This appeal followed.

                                    DISCUSSION

      “Our standard of review for both motions to dismiss and motions for

summary judgment is de novo.”  Miller v. Wolpoff & Abramson, L.L.P., 321 F.3d

292, 300 (2d Cir. 2003) (italics omitted). “Summary judgment is appropriate

where there exists no genuine issue of material fact and, based on the undisputed

facts, the moving party is entitled to judgment as a matter of law.” O & G Indus.,

Inc. v. Nat’l R.R. Passenger Corp., 537 F.3d 153, 159 (2d Cir. 2008) (internal

quotation marks and brackets omitted).


      2
        In October 2008, BHY S & B Intermediate HoldCo LLC replaced HoldCo as the
sole member of Holdings. 

                                           8
I.    WARN 

      WARN requires employers to give employees 60 calendar days’ 

notice in advance of plant closings and mass layoffs.  See 29 U.S.C. § 2102(a)(1).  It

applies under certain conditions where the employer has 100 or more employees. 

See id. § 2101(a)(1).  A “plant closing” occurs within the meaning of WARN when

a “permanent or temporary shutdown of a single site of employment” leads to

the loss of employment for at least 50 employees during a 30‐day period.  See id. §

2101(a)(2). A “mass layoff” occurs when, not as the result of a plant closing, a

reduction in force “results in an employment loss at the single site of

employment during any 30‐day period for—[1] at least 33 percent of the

employees (excluding any part‐time employees),  and at least 50 employees

(excluding any part‐time employees); or [2] at least 500 employees (excluding any

part‐time employees).” See id. § 2101(a)(3).

      As long as the requisite number of terminations is met, WARN notice must

be given.  Under WARN, the requisite notice must contain:

             (1) A statement as to whether the planned action is
             expected to be permanent or temporary and, if the
             entire plant is to be closed, a statement to that effect;

             (2) The expected date when the plant closing or mass
             layoff will commence and the expected date when the
             individual employee will be separated;

                                           9
             (3) An indication whether or not bumping rights exist;

             (4) The name and telephone number of a company
             official to contact for further information.

20 C.F.R. § 639.7(d)(1)‐(4).  By requiring advance notice, the WARN Act aims to 

“provide[] workers and their families some transition time to adjust to the

prospective loss of employment, to seek and obtain alternative jobs and, if

necessary, to enter skill training or retraining that will allow these workers to

successfully compete in the job market,” and allows the state to provide prompt

assistance to displaced workers.  20 C.F.R. § 639.1(a).  Employers who fail to

comply with WARN  are liable to affected employees for up to 60 days of pay

and benefits.  See 29 U.S.C. § 2104(a)(1). 3

      York Capital argues that we should apply our test from  Coppola v. Bear

Stearns & Co., where we set out a test for determining whether a creditor was an

 “employer” within the meaning of the WARN Act, “whether, at the time of the


      3
       In counting terminated employees, however, WARN does not require
employers to include “part‐time” employees in the count of employees affected. 
Employees are considered “part‐time” if they were employed for (1) an average
of fewer than 20 hours per week or (2) fewer than six of the twelve months
preceding the date on which notice is required. 29 U.S.C. § 2101(a)(8).  Such
employees “are not counted in determining whether plant closing or mass layoff
thresholds are reached.”  20 C.F.R. § 639.6(b); see also 29 U.S.C. § 2101(a)(2)‐(3). 

                                           10
plant closing, the creditor was in fact responsible for operating the business as a

going concern rather than acting only to protect [its] security interest and

preserve the business asset for liquidation or sale.” 499 F.3d 144, 150 (2d Cir.

2007)(internal quotation marks omitted).  “Only when a lender becomes so

entangled with its borrower that it has assumed responsibility for the overall

management of the borrower’s business will the degree of control necessary to

support employer responsibility under WARN be achieved.” Id.  By its plain

language, this test is applicable only to lenders, and we decline to extend it to

defendants in this case who are not lenders but related or parent entities.  We

recognize that there is an open question in this Circuit as to what test governs

whether a related or parent entity can be considered an employer under WARN.

      We now adopt the five non‐exclusive factors set forth in the Department of

Labor (“DOL”) regulations to determine if related entities are single employers,

see 20 C.F.R. § 639.3(a)(3) as the test to be applied in this Circuit in determining

whether WARN liability can be imposed on a parent company.  This regulation

provides that:

             independent contractors and subsidiaries which are
             wholly or partially owned by a parent company are
             treated as separate employers or as part of the parent or


                                          11
              contracting company depending upon the degree of
              independence from the parent.  Some of the factors to be
              considered in making this determination are (I)
              common ownership, (ii) common directors and/or
              officers, (iii) de facto exercise of control, (iv) unity of
              personnel policies emanating from a common source,
              and (v) the dependency of operations. 

20 C.F.R. § 639.3(a)(2).  These factors are useful for courts in determining

“whether the nominally separate corporations actually functioned as a single

entity with respect to [policy].”  Pearson v. Component Tech.  Corp., 247 F.3d 471,

503–04 (3d Cir.  2001). In a WARN case like this one, that policy is the decision to

terminate the employment of a significant part of a company’s work force.  These

factors are also sensibly applied to determine whether WARN liability is to be

imposed on an equity investor, who may similarly exercise control over the

termination decision.

       In adopting this test, we agree with the Third Circuit that “the DOL factors

are the best method for determining WARN Act liability because they were

created with WARN Act policies in mind” and “focus particularly on

circumstances relevant to labor relations.”  Pearson, 247 F.3d at 490.  As in any

balancing test, application of these factors requires a fact‐specific inquiry, no one

factor set out by the DOL is controlling, and all factors need not be present for

liability to attach.

                                          12
       These factors are identical to ones applied by the district court here, both in 

deciding the motions to dismiss and the motions for summary judgment.  We

affirm the district court’s application of that test in granting Bay Harbour and

York Capital’s  motion to dismiss, and for the reasons set forth in the district

court’s thorough opinion.  See Guippone II, 2010 WL 2077189 at * 4‐8  (applying

DOL test).   With respect to the grant of summary judgment to HoldCo, however,

we find the district court committed error in concluding plaintiff failed to raise a

triable issue of material fact. 

       Contrary to the conclusion of the district court, the record evidence raises a

question of fact as to whether HoldCo exercised de facto control over Holdings. 

“The core of this factor is whether one company was the decision‐maker

responsible for the employment practice giving rise to the litigation.”   In re APA

Transp. Corp. Consol. Litig., 541 F.3d 233, 245 (3d Cir. 2008) (internal quotation

marks omitted).  The de facto control factor  “is not intended to support liability

based on a parentʹs exercise of control pursuant to the ordinary incidents of stock

ownership . . . The factor is appropriately utilized, however, if the parent . . . was

the decisionmaker responsible for the employment practice giving rise to the

litigation.” Pearson, 247 F.3d at 503–04.  “Thus, the ‘de facto exercise of control’


                                          13
prong allows the factfinder to consider whether the parent has specifically

directed the allegedly illegal employment practice that forms the basis for the

litigation.” Pearson, 247 F.3d at 491. 

      Plaintiff adduced evidence that Sozio “[didn’t] know what the distinction

was” between HoldCo and Holdings while he worked with Steve & Barry’s.  The

record evidence indicates that Holdings lacked its own board, and that HoldCo’s

board of directors chose Holdings’ management and negotiated Holdings’

financing.  Most critically, the evidence, at a minimum, raises a question of fact as

to whether HoldCo made the decisions leading to the alleged  illegal

employment practice.  The district court wrongly concluded, as a matter of law, 

that HoldCo had not made the decision to terminate employees because the

HoldCo board was acting on the recommendation of RAS Management in

authorizing the reduction in force.  Guippone III, 2011 WL 6288396, at * 7.   

      The district court relied on the testimony of Timothy Boates, president of

RAS Management.  He testified that RAS Management “believed as individuals,

myself but certainly as RAS Management, that in light of the problems with

respect to store inventory, the inability to generate sufficient cash flow, and the

inability to attract incremental investment, that a process of liquidation was


                                          14
appropriate.” Guippone III,  2011 WL 6288396, at * 8 (internal quotation marks

omitted).  Boates testified that he “called . . . asking Mr. Sozio for the [HoldCo]

board to consider if, in fact, they were going to pursue that path, that we would

need more and more authorization in order to enact the recommendations that

were made.” Id. (internal quotation marks omitted).

      The district court found this 

             testimony plainly shows that RAS merely sought
             authorization from HoldCo’s board to carry out actions
             that RAS itself had concluded were appropriate.
             Whether HoldCo came to that conclusion
             independently—either before or after retaining RAS—is
             irrelevant, since there is no evidence to suggest that
             HoldCo ordered anyone to do anything with regard to
             the layoffs.

Guippone III, 2011 WL 6288396, at * 8.  We disagree.  The record evidence would

allow a jury to conclude that Holdings was so controlled by HoldCo that it lacked

the ability to make any decisions independently, and that the resolution passed

by HoldCo’s board “authoriz[ing] Holdings to effectuate the Reduction in Force”

was, in fact, direction from HoldCo to Holdings to undertake the layoffs.   

Authorizing layoffs is not just a prerogative of ownership—it’s a function of

being an employer, especially where, as here, HoldCo was the sole member and



                                          15
manager of Holdings, and the HoldCo board operated as Holdings’ board.  There

is sufficient evidence in the record to allow a jury to conclude that Holdings was

not free to implement its own decisions, and that the layoffs were, in fact,

directed by HoldCo.

      “[B]ecause the balancing of the factors is not a mechanical exercise, if the

de facto exercise of control was particularly striking—for instance, were it

effectuated by ‘disregard[ing] the separate legal personality of its subsidiary’

then liability might be warranted even in the absence of the other factors.”

Pearson, 247 F.3d at 504 (internal citation omitted).  Here, there is sufficient

evidence from which a jury could conclude that HoldCo directed the layoffs with

no regard to Holdings’ separate corporate form.  Given this, we reverse the grant

of summary judgment to HoldCo.

      In the alternative, HoldCo urges us to affirm on several grounds not

considered by the district court, i.e., that HoldCo falls within the unforeseeable

business exception, faltering company or fiduciary liquidation exceptions to

WARN.  We express no opinion on these alternate arguments and remand to the

district court to consider these arguments in the first instance.  See Karedes v.

Ackerley Group, Inc., 423 F.3d 107, 119 (2d Cir. 2005) (declining to consider on


                                          16
appeal an issue upon which the district court made no ruling, and remanding for

the district court to consider in the first instance). 

                                    CONCLUSION

      For the reasons given above we affirm in part, and vacate and remand in

part.  Each side to bear its own costs. 




                                            17